JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to dispose of motions to dismiss (filed on August 31 and 30, 1999) and a motion for jail time credit (filed on January 10, 2001) in State v. Ramirez, Cuyahoga County Court of Common Pleas Case Nos. CR-271032 and 370252.
Respondent has filed a motion for summary judgment which respondent later supplemented with copies of journal entries issued by respondent and received for filing by the clerk on July 5, 2001 in which respondent ordered that relator receive a total of 79 days jail time credit in Case No. CR-370252 and denied relator's request for jail time credit in Case No. CR-271052 "because this case was nolled." Relator filed a brief in opposition to the motion prior to respondent's filing the supplement. Relator's primary complaint is that he has not received all of his jail time credit. He also "believes the Court should rule on his Motion to Dismiss * * *." Brief in Opposition to Motion for Summary Judgment, at 3.
Respondent argues that this action in mandamus is moot. We agree. Respondent has discharged his duty to issue a journal entry specifying the number of days jail time credit. See, e.g., State ex rel. Pinkney v.Court of Common Pleas (Feb. 11, 1999), Cuyahoga App. No. 75771, unreported. Likewise, the motions to dismiss are treated as denied in light of the trial court's issuing dispositive entries in Case Nos. CR-271032 and 370252. State v. Jackson (Sept. 26, 1996), Cuyahoga App. No. 69433, unreported.
Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs.
Writ denied.
KENNETH A. ROCCO, P.J., and JAMES J. SWEENEY, J., CONCUR.